Citation Nr: 1218786	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to January 1973.  He died in April 2006.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2010, the Board remanded the claim for service connection for an acquired psychiatric disorder, to include PTSD, for the purpose of accrued benefits, to the RO, via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has since returned to the Board for further appellate action.

The Board also stayed the issue of service connection for complications of diabetes mellitus type II, namely cardiovascular complications, for the purpose of accrued benefits, pending the full promulgation of final regulations which were likely to have an impact on the claim.  Subsequent to the final promulgation of these regulations, the RO in Philadelphia, PA, awarded service connection for coronary artery disease for accrued benefits purposes.  As this represents a full grant of that issue on appeal, it is no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  At the time of the Veteran's death in April 2006, he had an appeal pending for service connection for an acquired psychiatric disorder, to include PTSD; the appellant filed for accrued benefits in May 2006.

2.   Although medical evidence indicates that the Veteran displayed some PTSD symptoms prior to his death, persuasive medical opinion evidence on the question of diagnosis establishes that the Veteran did not meet the diagnostic criteria for PTSD.

3.  Psychiatric disabilities other than PTSD were first diagnosed many years after the Veteran's discharge from service, and there is no competent, probative evidence associated with the claims file at the time of the Veteran's death that establishes a relationship between any diagnosed psychiatric disability and service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Specific to the accrued benefits claims, as will be explained in more detail below, adjudication of a claim for accrued benefits purposes is an essentially a legal determination, and the evidentiary requirements differ somewhat from claims for other types of compensation.  In claims for accrued benefits, only the evidence that is of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and VA or service records that have not been associated with the file because the latter records are considered, constructively, to already be a part of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993). See also 38 C.F.R. § 3.1000(d)(4).

Even still, the Board notes that in a February 2006 pre-rating letter issued prior to the Veteran's death, the RO provided noticed to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, and what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  As explained below, the Board has determined that service connection is not warranted for the claimed psychiatric disability.  While the Veteran was not provided notice with respect to the disability-rating and effective-date elements of the claim, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection for an acquired psychiatric disability, for the purpose of accrued benefits, is not warranted.  Consequently, no disability rating or effective date will be assigned, so the failure to provide notice with respect to those elements of the claim was no more than harmless error.

The record also reflects that VA made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records, as well as the report of a claims file review and opinion from a VA staff psychiatrist.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran prior to his death, the appellant, and by her representative, on her behalf.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.

II.  Analysis

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows: (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent. (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children. (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation. (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).

At the time of the Veteran's death, he had a claim pending appeal for service connection for an acquired psychiatric disorder, to include PTSD.  For accrued benefits purposes, the appellant takes her husband's remaining claims as they stand at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

As noted above, only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits. 38 C.F.R. § 3.1000(d)(4); Hayes, 4 Vet. App. at 360-361.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as a psychosis, which develop to a compensable degree (10 percent for psychosis) within a prescribed period after discharge from service (one year for psychosis), although there is no evidence of such disease during service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

Considering the record at the time of the Veteran's death in light of the governing legal authority, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, for accrued benefits purposes, is not warranted.

Prior to his death, the Veteran submitted a statement indicating that he was entitled to service connection for PTSD.

At the outset, the Board notes it appears that a portion of the Veteran's service treatment records are not available for review.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the appellant's claim has been undertaken with these heightened duties in mind. 

Of the available service treatment records, there is no indication of complaint, treatment, or diagnosis of a psychiatric disorder.  On the Veteran March 1973 separation examination, no psychiatric abnormality was found.

Post-service medical records include a March 1998 private medical report reflecting that the Veteran complained of difficulty sleeping.  An assessment of sleep disorder was noted.

A May 2004 VA outpatient treatment report reflects that a PTSD screen was negative.

In March 2005, the Veteran was afforded a mental health consultation.  Initially, the Veteran reported that he did not know why he was asked to see a psychiatrist and denied any mental health problems other than irritation with his wife.  He indicated that his primary concerns were physical problems.  He denied depression.  After eliciting a family and social history and performing a mental status examination, the examiner noted an impression of depression not otherwise specified and vascular dementia.  She indicated that while Veteran denied depression, he showed emotional lability suggestive of a mood disorder.  She indicated that the Veteran's emotionality might be related to vascular dementia, but he thought it was worthwhile to treat the Veteran for depression.  However, a PTSD screen was again negative.  

A March 2006 statement from the Veteran's private physician, Dr. D.-associated with the claims file after the Veteran's death-indicates that the Veteran had been his patient since September 2000.  He noted that the Veteran suffered from a variety of physical disabilities and also from depression and anxiety.  He noted that, having gone through a war time situation, he thought it would be logical that some of the Veteran's depression and anxiety would be related.  

The Veteran's claims file and medical records were reviewed by a VA staff psychiatrist in May 2011.  It was noted that there was evidence that the Veteran was being treated for chronic anxiety and possible depression for several years by both private and VA physicians.  He also noted that there was an added diagnosis of dementia in 2005.  The physician also pointed out that two screening evaluations for PTSD were negative and there was no evidence otherwise of a diagnosis of PTSD.

The VA psychiatrist determined that it was at least as likely as not that the Veteran suffered from a diagnosis of anxiety disorder not otherwise specified.  However, he found no evidence that the Veteran's anxiety disorder was related to his service in the military.  Also, while the Veteran suffered from a cognitive disorder, or dementia, the specific type was never clearly determined.  He found no evidence that the cognitive disorder was related to military service or to service-connected diabetes mellitus.

As for the appellant's claim that service connection for PTSD for accrued benefits purposes is warranted, the Board notes that there is no evidence that the Veteran was ever diagnosed with PTSD prior to his death.  VA PTSD screens were negative, PTSD was not diagnosed during mental health consult and Dr. D. did not indicate that he treated the Veteran for PTSD prior to his death.
 
The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, regardless of whether the Veteran had a verified stressor, without a diagnosis of PTSD, there is, regretfully, no basis upon which to award service connection, as sought.

As for whether service connection for accrued benefits purposes is warranted for an acquired psychiatric disability other than PTSD, the record clearly establishes that the Veteran had been diagnosed with anxiety, depression, as well as a cognitive disorder prior to his death.  

However, the record does not indicate psychiatric disability until 2000-when Dr. D. said he began treating the Veteran for anxiety and depression-nearly 30 years since the Veteran's discharge from service and well beyond the one year presumptive period.  In addition, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

There is no other evidence of record at the time of the Veteran's death even suggesting a link between the Veteran's service and the post-service diagnoses of psychiatric and cognitive disabilities.

The Board acknowledges the opinion of Dr. D. suggestive of a relationship between the Veteran's diagnosed anxiety and depression and service, which appears to have been associated with the claims file after the Veteran's death.  However, given that the report is dated just prior to the Veteran death, the Board will address this opinion.  

Dr. D. indicated that he thought it "would be logical" that some of the Veteran's depression and anxiety would be related to service.  However, the speculative terminology used provides an insufficient basis for an award of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  As the opinion offered by the private physician employ terms such as "would be logical" the Board finds that it is speculative in nature.  In addition, the private physician did not provide any other rationale or support for his opinion, or indicate that he had reviewed the Veteran's claims file.  Thus, the Board assigns the opinion little, if any, probative value and insufficient to support a finding of service connection.

As regards the May 2011 opinion of the VA staff psychiatrist, as this opinion was obtained and associated with the claims file well after the Veteran's death, the Board will not consider the probative value of this opinion.  See 38 C.F.R. § 3.1000(d)(4); Hayes, 4 Vet. App. at 360-361.
   
Further, as for any direct assertions by the appellant and her representative that there existed a medical relationship between his psychiatric disability and service, the Board notes that the matter of medical etiology upon which this claim turns are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and her representative are not shown to be other than laypersons without the appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on such a medical matter. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the claim for service connection for an acquired psychiatric disorder, to include PTSD, for the purpose of accrued benefits, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the weight of the probative evidence does not support a finding that an acquired psychiatric disability was medically related to the Veteran's military service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, for the purpose of accrued benefits, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


